In view of the finding of the chancellor that "practically the sole issue presented by the pleadings is whether or not the City sold the certificates and improvement liens, including taxes for 1938, for an inadequate consideration"; his recitals that "It is conceded by plaintiffs that the City has the authority to sell and assign its past due certificates . . ."; and that "No charge of fraud or bad faith is made . . ."; and his admonition that "This opinion should not be construed as a finding that the Commission acted fraudulently or that they can be charged with bad faith. On the contrary, it is my belief that their actions were in the best of good faith, and for what they believed was for the best interests of the City . . .," and considering the authority vested in the City by Chapter 15208 of the Laws of Florida, Acts of 1931, the decree in the case should have been entered in favor of the defendants, therefore, it is the order of the Court that the cause be reversed with directions to dismiss the bill of complaint.
BROWN, C. J., TERRELL, BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., dissents.
  WHITFIELD and ADAMS, J. J., not participating. *Page 94
                          ON REHEARING